DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00026-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


STELLA WOLFE, INDIVIDUALLY
AND AS REPRESENTATIVE OF                   §     APPEAL FROM THE 
THE ESTATE OF HAZEL KOEPNICK,
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 3 OF

TYLER NURSING CENTER, INC.
D/B/A EASTVIEW NURSING CENTER         §     SMITH COUNTY, TEXAS
APPELLEE




MEMORANDUM OPINION
PER CURIAM
            Appellant and Appellee have filed an unopposed motion to dismiss this appeal and accelerate
the mandate.  The motion is signed by counsel for the respective parties.  In the motion, Appellant
and Appellee represent that the parties have reached an agreement that disposes of all issues
presented for appeal.  Because the parties have met the requirements of Texas Rule of Appellate 
Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed.  Pursuant to Texas Rule of
Appellate Procedure 17.1(c), it is ordered that the clerk of this Court issue the mandate with the
judgment in this cause.
Opinion delivered May 11, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)